Exhibit 10.1

SUBSCRIPTION AGREEMENT
 
This SUBSCRIPTION AGREEMENT (this “Agreement”), made as of the last date set
forth on the signature page hereof, is between Spiral Energy Tech., Inc., a
Nevada corporation (the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
 
WHEREAS, the Company is offering (the “Offering”) up to 2,500,000 shares (the
“Shares”) of its common stock, par value $0.0001 per share (“Common Stock”) at a
price of $0.04 per Share; and
 
WHEREAS, the Subscriber desires to purchase that number of shares of Shares set
forth on the signature page hereof on the terms and conditions hereinafter set
forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.           SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER
 
1.1               The Subscriber hereby irrevocably subscribes for and agrees to
purchase from the Company such number of shares of Shares, and the Company
agrees to sell the number of Shares to the Subscriber as is set forth on the
signature page hereof, at a per share price equal to $0.04 per Share (the
“Purchase Price”). The Purchase Price is payable by wire transfer of immediately
available funds to:
 
Citibank
New York, NY
A/C of Sichenzia Ross Friedman Ference LLP (IOLA Account)
A/C#: 4974921703
ABA#: 021000089
SWIFT Code: CITIUS33
Ref:  Spiral Tech


1.2               The Subscriber recognizes that the purchase of the Shares
involves a high degree of risk including, but not limited to risks relating to
the Shares, the Company and its operations.
 
1.3               The Subscriber represents that the Subscriber is an
“Accredited Investor” as such term is defined in Rule 501 of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), as indicated by the Subscriber’s responses to the questions
contained in Article V hereof.
 
1.4               The Subscriber hereby acknowledges and represents that (a) the
Subscriber has knowledge and experience in business and financial matters, prior
investment experience, including investment in securities that are non-listed,
unregistered and/or not traded on a national securities exchange, or the
Subscriber has employed the services of a “purchaser representative” (as defined
in Rule 501 of Regulation D), attorney and/or accountant to evaluate the merits
and risks of such an investment on the Subscriber’s behalf; (b) the Subscriber
recognizes the highly speculative nature of this investment; and (c) the
Subscriber is able to bear the economic risk that the Subscriber hereby assumes.
 

 
1

--------------------------------------------------------------------------------

 

1.5               The Subscriber hereby acknowledges receipt and careful review
of this Agreement, including all exhibits thereto, and any documents which may
have been made available upon request as reflected therein (collectively
referred to as the “Offering Materials”).  The Subscriber hereby represents that
the Subscriber has been furnished by the Company during the course of the
Offering with all information regarding the Company, the terms and conditions of
the Offering and any additional information that the Subscriber has requested or
desired to know, and has been afforded the opportunity to ask questions of and
receive answers from duly authorized officers or other representatives of the
Company concerning the Company and the terms and conditions of the Offering.
 
1.6               In making the decision to invest in the Shares, the Subscriber
has relied solely upon the information provided by the Company in the Offering
Materials.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase hereunder.  The Subscriber disclaims reliance on any advertisements of
the Offering and statements made or information provided by any person or entity
in the course of Subscriber’s consideration of an investment other than the
Offering Materials.
 
1.7               The Subscriber hereby acknowledges that the Offering has not
been reviewed by the United States Securities and Exchange Commission (the
“SEC”) nor any state regulatory authority since the Offering is intended to be
exempt from the registration requirements of Section 5 of the Securities Act,
pursuant to Regulation D.  The Subscriber understands that the Shares have not
been registered under the Securities Act or under any state securities or “blue
sky” laws and agrees not to sell, pledge, assign or otherwise transfer or
dispose of the Shares unless it is registered under the Securities Act and under
any applicable state securities or “blue sky” laws or unless an exemption from
such registration is available.
 
1.8               The Subscriber understands that the Shares are being sold to
the Subscriber by reason of a claimed exemption under the provisions of the
Securities Act that depends, in part, upon the Subscriber’s investment
intention. In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Shares for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others. The
Subscriber, if an entity, further represents that it was not formed for the
purpose of purchasing the Shares.
 
1.9               The Subscriber consents to the placement of a legend on any
certificate or other document evidencing the Shares that such securities have
not been registered and setting forth or referring to the restrictions on
transferability and sale thereof contained in this Agreement.  The Subscriber is
aware that the Company will make a notation in its appropriate records with
respect to the restrictions on the transferability of such Shares. The legend to
be placed on each certificate shall be in form substantially similar to the
following:
 
“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred,
pledged, hypothecated or otherwise disposed of in the absence of (i) an
effective registration statement for such securities under said act or (ii) an
opinion of company counsel that such registration is not required.”
 

 
2

--------------------------------------------------------------------------------

 

1.10               The Subscriber understands that the Company will review this
Agreement and is hereby given authority by the Subscriber to make such inquiries
that the Company deems necessary in order to verify the accredited investor
status of the Subscriber and otherwise verify any other information provided to
the Company by the Subscriber. The Subscriber hereby represents that the address
of the Subscriber furnished by Subscriber on the signature page hereof is the
Subscriber’s principal residence if Subscriber is an individual or its principal
business address if it is a corporation or other entity.
 
1.11               The Subscriber represents that the Subscriber has full power
and authority (corporate, statutory and otherwise) to execute and deliver this
Agreement and to purchase the Shares.  This Agreement constitutes the legal,
valid and binding obligation of the Subscriber, enforceable against the
Subscriber in accordance with its terms.
 
1.12               If the Subscriber is a corporation, partnership, limited
liability company, trust, employee benefit plan, individual retirement account,
Keogh Plan, or other tax-exempt entity, it is authorized and qualified to invest
in the Company and the person signing this Agreement on behalf of such entity
has been duly authorized by such entity to do so.
 
1.13               The Subscriber acknowledges that if he or she is a Registered
Representative of an FINRA member firm, he or she must give such firm the notice
required by the FINRA’s Rules of Fair Practice, receipt of which must be
acknowledged by such firm in Section 5.3 below.
 
1.14               The Subscriber agrees not to issue any public statement with
respect to the Subscriber’s investment or proposed investment in the Company or
the terms of any agreement or covenant between them and the Company without the
Company’s prior written consent, except such disclosures as may be required
under applicable law or under any applicable order, rule or regulation.
 
1.15               The Subscriber agrees to hold the Company and its directors,
officers, employees, affiliates, controlling persons and agents and their
respective heirs, representatives, successors and assigns harmless and to
indemnify them against all liabilities, costs and expenses incurred by them as a
result of (a) any sale or distribution of the Shares by the Subscriber in
violation of the Securities Act or any applicable state securities or “blue sky”
laws; or (b) any false representation or warranty or any breach or failure by
the Subscriber to comply with any covenant made by the Subscriber in this
Agreement (including the Confidential Investor Questionnaire contained in
Article V herein) or any other document furnished by the Subscriber to any of
the foregoing in connection with this transaction.
 
II.
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1               Organization, Good Standing and Qualification.  The Company is
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has full corporate power and authority to conduct its
business.
 

 
3

--------------------------------------------------------------------------------

 

2.2               Authorization; Enforceability.  The Company has all corporate
right, power and authority to enter into this Agreement and to consummate the
transactions contemplated hereby.  All corporate action on the part of the
Company necessary for the (a) authorization execution, delivery and performance
of this Agreement by the Company; and (b) authorization, sale, issuance and
delivery of the Shares contemplated hereby and the performance of the Company’s
obligations hereunder has been taken.  This Agreement has been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies, and to limitations of public
policy.
 
III.
TERMS OF SUBSCRIPTION

 
3.1               All funds paid hereunder shall be deposited with the Company
in the account identified in Section 1.1 hereof.
 
3.2               In the event that this Agreement is not accepted by the
Company for whatever reason, which the Company expressly reserves the right to
do, this Agreement, the purchase price received (without interest thereon) and
any other documents delivered in connection herewith will be returned to the
Subscriber at the address of the Subscriber as set forth in this Agreement.
 
3.3               All funds paid hereunder shall be deposited by the Company in
the account identified in Section 1.1 hereof.  The funds paid hereunder shall be
disbursed by the Company pursuant to the use of proceeds attached hereto as
Exhibit B.
 
IV.
MISCELLANEOUS

 
4.1               Any notice or other communication given hereunder shall be
deemed sufficient if in writing and sent by registered or certified mail, return
receipt requested, or delivered by hand against written receipt therefor,
addressed as follows:
 
if to the Company, to it at:
Spiral Energy Tech., Inc.
5510 Merrick Road
Massapequa, New York 11758
Attention: Ezra J. Green
 
with a copy to (which shall not constitute notice):
 
Sichenzia Ross Friedman Ference LLP
61 Broadway, 32nd Floor
New York, NY 10006
Re: Spiral Energy Tech., Inc.
 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.
 
Notices shall be deemed to have been given or delivered on the date of mailing,
except notices of change of address, which shall be deemed to have been given or
delivered when received.
 
4.2               Except as otherwise provided herein, this Agreement shall not
be changed, modified or amended except by a writing signed by the parties to be
charged, and this Agreement may not be discharged except by performance in
accordance with its terms or by a writing signed by the party to be charged.
 

 
4

--------------------------------------------------------------------------------

 

4.3               This Agreement shall be binding upon and inure to the benefit
of the parties hereto and to their respective heirs, legal representatives,
successors and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supersedes all prior discussions, agreements and understandings of any and every
nature among them.
 
4.4               Upon the execution and delivery of this Agreement by the
Subscriber, this Agreement shall become a binding obligation of the Subscriber
with respect to the purchase of the Shares as herein provided, subject, however,
to the right hereby reserved by the Company to enter into the same agreements
with other Subscribers and to add and/or delete other persons as Subscribers.
 
4.5               NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES HERETO, THE PARTIES EXPRESSLY AGREE THAT ALL THE TERMS AND
PROVISIONS HEREOF SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK WITHOUT REGARD TO SUCH STATE’S PRINCIPLES OF CONFLICTS
OF LAW.  IN THE EVENT THAT A JUDICIAL PROCEEDING IS NECESSARY, THE SOLE FORUM
FOR RESOLVING DISPUTES ARISING OUT OF OR RELATING TO THIS AGREEMENT IS THE STATE
COURTS LOCATED IN THE STATE OF NEW YORK OR THE FEDERAL COURTS FOR SUCH STATE,
AND ALL RELATED APPELLATE COURTS, THE PARTIES HEREBY IRREVOCABLY CONSENT TO THE
JURISDICTION OF SUCH COURTS AND AGREE TO SAID VENUE.
 
4.6               In order to discourage frivolous claims the parties agree that
unless a claimant in any proceeding arising out of this Agreement succeeds in
establishing his claim and recovering a judgment against another party
(regardless of whether such claimant succeeds against one of the other parties
to the action), then the other party shall be entitled to recover from such
claimant all of its/their reasonable legal costs and expenses relating to such
proceeding and/or incurred in preparation therefor.
 
4.7               The holding of any provision of this Agreement to be invalid
or unenforceable by a court of competent jurisdiction shall not affect any other
provision of this Agreement, which shall remain in full force and effect.  If
any provision of this Agreement shall be declared by a court of competent
jurisdiction to be invalid, illegal or incapable of being enforced in whole or
in part, such provision shall be interpreted so as to remain enforceable to the
maximum extent permissible consistent with applicable law and the remaining
conditions and provisions or portions thereof shall nevertheless remain in full
force and effect and enforceable to the extent they are valid, legal and
enforceable, and no provisions shall be deemed dependent upon any other covenant
or provision unless so expressed herein.
 
4.8               It is agreed that a waiver by either party of a breach of any
provision of this Agreement shall not operate, or be construed, as a waiver of
any subsequent breach by that same party.
 
4.9               The parties agree to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.
 

 
5

--------------------------------------------------------------------------------

 

4.10               This Agreement may be executed in two or more counterparts
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a ".pdf" format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or ".pdf" signature page were an original
thereof.
 
4.11               Nothing in this Agreement shall create or be deemed to create
any rights in any person or entity not a party to this Agreement.
 
V.
CONFIDENTIAL INVESTOR QUESTIONNAIRE

 
5.1               The Subscriber represents and warrants that he, she or it
comes within one category marked below, and that for any category marked, he,
she or it has truthfully set forth, where applicable, the factual basis or
reason the Subscriber comes within that category.  ALL INFORMATION IN RESPONSE
TO THIS SECTION WILL BE KEPT STRICTLY CONFIDENTIAL.  The Subscriber acknowledges
the significance to the Company of the foregoing representations and answers
contained in the Confidential Investor Questionnaire contained in this Article V
and such answers have been provided under the assumption that the Company will
rely on them.  The undersigned agrees to furnish any additional information
which the Company deems necessary in order to verify the answers set forth
below.
 
Category A ___
The Subscriber is (i) an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000, exclusive of the value of his or her primary residence or
(ii) a self-directed retirement account (“Retirement Account”) whose
participant’s net worth (or joint net worth with his or her spouse) presently
exceeds $1,000,000.

 
Explanation: In calculating net worth you may include equity in personal
property and real estate, including your principal residence, cash, short-term
investments, stock and securities.  Equity in personal property and real estate
should be based on the fair market value of such property less debt secured by
such property.
 
Category B ___
The Subscriber is (i) an individual (not a partnership, corporation, etc.) who
had an income in excess of $200,000 in each of the two most recent years, or
joint income with his or her spouse in excess of $300,000 in each of those years
and has a reasonable expectation of reaching the same income level in the
current year or (ii) a Retirement Account and the Retirement Account participant
meets the tests in clause (i).

 
Category C ___
The Subscriber is a director or executive officer of the Company which is
issuing and selling the Shares.

 
Category D ___
The Subscriber is a bank; a savings and loan association; insurance company;
registered investment company; registered business development company; licensed
small business investment company (“SBIC”); or employee benefit plan within the
meaning of Title 1 of ERISA and (i) the investment decision is made by a plan
fiduciary which is either a bank, savings and loan association, insurance
company or registered investment advisor, or (ii) the plan has total assets in
excess of $5,000,000 or (iii) is a self-directed plan with investment decisions
made solely by persons that are accredited investors. (describe entity):

 
 
 

 

 
6

--------------------------------------------------------------------------------

 

Category E ___
The Subscriber is a private business development company as defined in Section
202(a)(22) of the Investment Advisors Act of 1940. (describe entity)

 
 
 

 
Category F ___
The Subscriber is either a corporation, partnership, Massachusetts business
trust, or non-profit organization within the meaning of Section 501(c)(3) of the
Internal Revenue Code, in each case not formed for the specific purpose of
acquiring the Shares and with total assets in excess of $5,000,000. (describe
entity)

 
 
 

 
Category G ___
The Subscriber is a trust with total assets in excess of $5,000,000, not formed
for the specific purpose of acquiring the Shares, where the purchase is directed
by a “sophisticated investor” as defined in Regulation 506(b)(2)(ii) under the
Act.

 
Category H ___
The Subscriber is a revocable trust and the grantor is an accredited investor
(describe entity) (please provide the information described beneath Category A
or Category B above for each accredited investor) : ____________________________
 

 
Category I ___
The Subscriber is an entity (other than a trust) in which all of the equity
owners are “accredited investors” within one or more of the above
categories.  If relying upon this Category alone, each equity owner must
complete a separate copy of this Agreement and the information described beneath
Category A or Category B above.  (describe entity)

 
 
 

 
Category J ___
The Subscriber is not within any of the categories above and is therefore not an
accredited investor.

 
The Subscriber agrees that the undersigned will notify the Company at any time
on or prior to the closing in the event that the representations and warranties
in this Agreement shall cease to be true, accurate and complete.
 
5.2               SUITABILITY (please answer each question)
 
(a)           For all Subscribers, please state whether you have participated in
other private placements before:
 
YES_______                                           NO_______
 
(b)           Please indicate frequency of such prior participation in the
investments listed below:
 

 
Public Companies
 
 
Private Companies
Frequently
     
Occasionally
     
Never
     

 
(c)           For all Subscribers, are you familiar with the risk aspects and
the liquidity of investments such as the Shares for which you seek to subscribe?
 
YES_______                                           NO_______
 

 
7

--------------------------------------------------------------------------------

 

5.3               FINRA AFFILIATION.
 
Are you affiliated or associated with an FINRA member firm (please check one):
 
Yes _________                                           No __________
 
If Yes, please describe:
 
_____________________________________________________________________________________
 
*If Subscriber is a Registered Representative with an FINRA member firm, have
the following acknowledgment signed by the appropriate party:
 
The undersigned FINRA member firm acknowledges receipt of the notice required by
Article 3, Sections 28(a) and (b) of the Rules of Fair Practice.
 
_________________________________
Name of FINRA Member Firm
 
By:______________________________                                                                                     Date:____________________________
Authorized Officer


 

 
8

--------------------------------------------------------------------------------

 

NUMBER OF SHARES _______________ X $0.04 = $______________
 


Dated:                                          , 2015


 
 
Signature
 
 
 
Signature (if purchasing jointly)
Name Typed or Printed
 
 
 
Name Typed or Printed
Title (if Subscriber is an Entity)
 
 
 
Title (if Subscriber is an Entity)
Entity Name (if applicable)
 
 
 
Entity Name (if applicable)
Address
 
 
 
Address
City, State and Zip Code
 
 
 
City, State and Zip Code
Telephone
 
 
 
Telephone
E-Mail
 
 
 
E-Mail
Tax ID # or Social Security #
 
Tax ID # or Social Security #


Name in which securities should be
issued:                                                                                                
 
Manner in which title is to be held: (check only one)
 
o Individual Ownership
 

Joint Subscription:
o Community Property
o Joint Tenant with Right of Survivorship (JTWRS)
o Tenants in Common (TIC)
o Tenants by Entirety (TBE)
(If Securities are being subscribed for as a joint subscription, both parties
must sign.)
Entity
o Partnership
o Company
o Self-Directed Retirement Account
o Trust
o Other_________________________
(Complete Cert. of Signatory–Exhibit A)

 
This Subscription Agreement is agreed to and accepted as of ________________,
2015.
 
Spiral Energy Tech., Inc.




By:____________________________________
Name:  Ezra J. Green
Title:    Chief Executive Officer

 
9

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CERTIFICATE OF SIGNATORY


(To be completed if the Shares are
being subscribed for by an entity)




I, ____________________________________, am the
___________________________________ of


__________________________________________ (the “Entity”).


I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and to purchase and hold the
Shares, and certify further that the Subscription Agreement has been duly and
validly executed on behalf of the Entity and constitutes a legal and binding
obligation of the Entity.


IN WITNESS WHEREOF, I have set my hand this ________ day of _________________,
2015




_______________________________________
(Signature)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 


ESCROW FUNDS USE OF PROCEEDS*
 


 
 
1.
Legal
$25,000

 
 
2.
Accounting and Audit
$35,000

 
 
3.
DTC and Transfer Agent
$15,000

 
 
4.
Press, PR, IR
$15,000

 
 
5.
IP and patenting
$10,000

 


 


 
*Unless otherwise approved by investor.
 


 

